t c memo united_states tax_court wy'east color inc an oregon corporation petitioner v commissioner of internal revenue respondent docket no filed date christopher h kent kevin o'connell and steve hval specially recognized for petitioner brenda m fitzgerald for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively after concessions we must decide the following issues whether petitioner may deduct as management fees dollar_figure dollar_figure and dollar_figure for fiscal years and respectively as petitioner contends dollar_figure dollar_figure and dollar_figure as respondent contends or some other amount we hold that petitioner may deduct percent of the management fees it paid for those years ie dollar_figure dollar_figure and dollar_figure whether or to what extent petitioner may deduct rent it paid to its sole shareholder for the sublease of property in excess of the rent its sole shareholder paid for the prime lease of the property petitioner contends it may deduct rent of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively respondent contends petitioner may deduct rent of dollar_figure for each of those years we hold that petitioner may deduct rent of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure unless otherwise stated references to years are to calendar years and references to fiscal years are to petitioner's fiscal_year which ends on march findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner’s activities and growth petitioner is an oregon corporation the principal_place_of_business of which is in portland oregon dwight a cummings mr cummings owned all of petitioner's stock during the years in issue he and his family the cummings founded petitioner and built it into a successful business petitioner is a graphic arts prepress company it uses original art photographs and page layouts to prepare film to make plates for printing it also processes photographs for commercial photographers and makes large display prints petitioner's workforce grew from employees to employees during the years in issue petitioner had gross_sales of about dollar_figure million and had about percent of the portland market in the late 1980's for each year in issue petitioner had retained earnings_of dollar_figure to dollar_figure million mr and mrs cummings organized petitioner into various departments there were three production departments stripping color and planning department managers reported to mr and mrs cummings mrs cummings held weekly management meetings petitioner's managers did not have written employment contracts petitioner’s management employees a grady preston grady preston preston managed petitioner's color department during the years in issue preston is well informed about the technical aspects of petitioner’s industry he keeps current with new technology preston was responsible for electronics in his division which was a large part of petitioner's operation he tried to keep petitioner efficient and competitive petitioner paid preston dollar_figure in dollar_figure in and dollar_figure in b steve philps steve philps philps managed petitioner's color lab division during the years in issue he worked to hours per day philps supervised film printing and processing slide production display material production and some advertising sales and customer relations he also interviewed hired fired trained and supervised employees petitioner paid philps dollar_figure in dollar_figure in and dollar_figure in c rick capatosto rick capatosto managed petitioner's planning department during part of the years in issue he also handled the payless account petitioner paid him dollar_figure in dollar_figure in and dollar_figure in d larry deal larry deal deal managed petitioner's planning department at some time during the years in issue petitioner paid deal dollar_figure in dollar_figure in and dollar_figure in e jim faust jim faust faust managed petitioner's planning department at some time during the years in issue petitioner paid faust dollar_figure in dollar_figure in and dollar_figure in management fees sales assets and taxable_income petitioner did not deduct any officer compensation_for the years in issue petitioner deducted management fees of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively petitioner deducted salaries and wages of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively petitioner included in costs of goods sold labor costs of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively management fees as a percent of petitioner's salaries wages and labor were dollar_figure percent dollar_figure percent and dollar_figure percent in fiscal years and respectively petitioner had sales assets and taxable_income before deducting net operating losses and management fees and before adding to income deductions petitioner concedes are not allowable taxable_income before certain adjustments as follows fiscal_year gross_sales assets dollar_figure big_number big_number dollar_figure big_number big_number taxable_income before certain adjustments dollar_figure big_number big_number b the cummings family mr cummings is married to karen r cummings mrs cummings their children are grant bruce dwight d deen karen ann and cynthia who is married to jim medding medding mr cummings mr cummings lived in redmond washington during the years in issue mr cummings knew the technology that affected petitioner's business he was president and a director of petitioner dacor inc dacor petitioner's management company see par c-1 below and lasercolor inc lasercolor another photographic processing business see par d below he had offices at petitioner's portland facility and at lasercolor's bellevue washington facility near seattle mr cummings did not keep records of how much time he worked for petitioner or lasercolor he was a shareholder and officer of kadac inc kadac petitioner's management company that succeeded dacor see par c-2 below he reported on kadac's income_tax return that he devoted all of his time to kadac he attended some of petitioner's weekly management meetings he helped decide which equipment petitioner would buy for the color lab mr cummings served on the boards of the international prepress association and dupont crossfield users group and as president and vice president of the western states prepress conference mrs cummings mrs cummings lived in redmond washington during the years in issue she resigned as associate administrator for children’s hospital in seattle in to help manage petitioner she was earning about dollar_figure per year at children's hospital mrs cummings performed services for petitioner in as an employee of dacor she was petitioner's general manager from to mrs cummings interviewed all job applicants who passed petitioner's color laboratory manager's inspection mrs cummings had offices at petitioner's portland facility and at lasercolor's facility in bellevue washington when in portland she lived at a house that petitioner owned the previous occupants used the house as an office petitioner paid to remodel the house into a residence deen cummings deen cummings worked for petitioner in and in until kadac was formed he then worked for kadac he began to live in oregon in he performed services through kadac for petitioner and lasercolor during the years in issue he worked to hours a week for kadac in and he was on call hours per day days per week he managed petitioner's plant facilities and dispatch functions he handled sales to one of petitioner's major retail accounts in or he provided many more hours than usual of services to lasercolor for to weeks grant cummings grant cummings was president of kadac he performed services for lasercolor and petitioner during the years in issue at bellevue washington grant cummings worked full time for kadac from may to date and in and he worked to hours per week for kadac during the years in issue he spent about percent of his time working for lasercolor and about percent working for petitioner during the years in issue lasercolor and kadac paid him as follows corporation lasercolor lasercolor kadac kadac kadac year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure he attended some of petitioner's management meetings during the years in issue he reported earning no income from services performed in oregon in and bruce cummings bruce cummings performed technical services for petitioner pertaining to telephones computers and lithography by he was project manager for a group of people who worked for preston bruce cummings was a system operator for petitioner at a time not specified in the record he worked full time for kadac in and karen ann cummings during the years in issue karen ann cummings worked as a planner for petitioner's lithography department she provided daily planning services not otherwise described in the record to petitioner she attended some management meetings from to jim medding medding married cynthia cummings daughter of mr and mrs cummings in and medding performed research_and_development for petitioner and was current with new technology kadac paid him dollar_figure in and dollar_figure in c dacor inc and kadac inc dacor and kadac provided management services to petitioner and lasercolor dacor and kadac did not compare the salaries they paid to their employees to other salaries in the portland area dacor did not have a written contract to perform services during the years in issue dacor inc mr cummings owned all of the stock of dacor dacor did not pay dividends during the years in issue dacor provided services only to petitioner and lasercolor dacor's fiscal_year ended on march kadac inc mr cummings formed kadac to replace dacor he incorporated kadac in nevada on date mr cummings mrs cummings and their sons deen grant and bruce each owned shares of kadac stock kadac and lasercolor share facilities in bellevue washington kadac did not pay dividends during the years in issue kadac provided management services to petitioner and lasercolor neither dacor nor kadac kept time sheets or other records of the services they or any member of the cummings family performed for petitioner kadac's taxable_year ended on december during the years in issue kadac’s only employee from to who was not related to the cummings was wendy jo goddard management fees dacor received management fees of dollar_figure in its fiscal_year ending date and kadac received dollar_figure dollar_figure and dollar_figure in calendar years and respectively a total of dollar_figure from date to date dacor paid officer compensation salary petitioner deducted management fees totaling dollar_figure for fiscal years and ie from date to date the record does not indicate whether petitioner paid the dollar_figure ratably throughout if petitioner paid the dollar_figure ratably throughout then kadac would have received one-fourth of that amount dollar_figure by date and dacor and kadac would have received dollar_figure from date to date and wages of dollar_figure in its fiscal_year ending date kadac paid dollar_figure dollar_figure and dollar_figure in and respectively a total of dollar_figure from date to date as shown below calendar payor year employee officer compensation dacor mr cummings mrs cummings total dacor mr cummings mrs cummings total dacor kadac mr cummings mrs cummings grant cummings karen ann cummings dollar_figure total kadac total dacor and kadac salaries and wages dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number totals dollar_figure big_number big_number big_number mr cummings mrs cummings grant cummings deen cummings bruce cummings karen ann cummings jim medding wendy jo goddard total mr cummings mrs cummings grant cummings deen cummings bruce cummings karen ann cummings jim medding big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total total for - big_number big_number the record does not indicate whether kadac paid the dollar_figure ratably throughout if kadac paid the dollar_figure ratably throughout then kadac would have paid one-fourth of that amount dollar_figure by date and dacor and kadac would have paid dollar_figure from date to date the parties agree that dacor paid these amounts to mr cummings in and that dacor paid dollar_figure to dwight cummings in its fiscal_year date to date the parties stipulated that kadac paid dollar_figure to grant cummings in and that a form_w-2 for showed that kadac paid him dollar_figure in we find that kadac paid him dollar_figure in the dollar_figure difference does not alter our analysis respondent determined that kadac paid dollar_figure to deen cummings petitioner contends that kadac paid dollar_figure we accept respondent's determination the dollar_figure difference does not alter our analysis d lasercolor inc lasercolor was a washington corporation that did business in washington as wy'east color mr cummings acquired lasercolor in he owned all of lasercolor's stock during its fiscal years ending date and dacor filed a consolidated tax_return with lasercolor for its fiscal_year ending date on which dacor reported that it owned lasercolor lasercolor did not pay dividends during its fiscal_year lasercolor paid the following amounts for officer compensation salaries and wages and management services fiscal_year officer compensation dollar_figure none none e other related corporations management services paid to salaries and wages kadac dollar_figure big_number big_number unknown dollar_figure none during the years in issue mr cummings owned percent of dynagraphics a printing company in portland oregon that was one of petitioner's clients on its return petitioner reported that it was a member of a controlled_group_of_corporations which included dacor lasercolor and visionworks inc on its return petitioner reported that it was a member of a controlled_group_of_corporations which included lasercolor and nevada graphics inc mr cummings was president of those corporations kadac paid mr or mrs cummings about half of their wage and salary income for f oregon income of the cummings mr and mrs cummings reported on their federal and oregon income_tax returns that they earned the following amounts from dacor and kadac year reported on federal tax returns dollar_figure dollar_figure dollar_figure dollar_figure reported as earned in oregon dollar_figure big_number big_number big_number the amounts reported as earned in oregon in and were mr and mrs cummings' earnings the amounts reported as earned in oregon in and were mrs cummings’ earnings mr cummings did not file oregon individual income_tax returns for or deen filed oregon tax returns for tax years to grant cummings did not file oregon income_tax returns for tax years to the state of washington does not have an income_tax g petitioner's lease of the s w corbett street property petitioner is located pincite s w corbett street portland oregon s w corbett st property before moving to s w corbett street petitioner leased buildings pincite and s w corbett street old property petitioner leased the old property from mr cummings doing business as blackstone under an oral month-to-month lease the buildings on the old property had about big_number square feet petitioner paid rent of dollar_figure per month to mr cummings in mr cummings leased the s w corbett st property from the american red cross for years with an option to buy the s w corbett property was a three-story wood frame building with about big_number square feet a detached shop and storage building with big_number to big_number square feet and an annex or residence with about big_number square feet mr cummings paid rent of dollar_figure per month dollar_figure per year to the american red cross he agreed to pay real_estate_taxes maintenance and insurance expenses on the property the lease did not require mr cummings to perform major repairs the s w corbett st property was zoned for high density multifamily residences before mr cummings leased the s w corbett st property from the american red cross mr cummings did business in the name of the blackstone co blackstone before and during the years in issue petitioner obtained a revocable permit to use the property as a photo processing lab as the tenant of the american red cross petitioner paid all the expenses required to obtain the revocable permit mr cummings sublet the s w corbett st property to petitioner before the years in issue petitioner spent about dollar_figure to adapt the property for its use petitioner paid for insurance maintenance utilities and other similar costs petitioner paid rent of dollar_figure to mr cummings for fiscal_year dollar_figure for and dollar_figure for mr and mrs cummings deducted rent of dollar_figure in and and taxes of dollar_figure for and dollar_figure for mrs cummings deducted rent of dollar_figure for and and taxes of dollar_figure for and dollar_figure for in mr cummings paid about dollar_figure to repair the roof and dry rot damage and to remove an oil tank petitioner contends that blackstone paid real_property_taxes for the s w corbett st property petitioner relies on exh which consists of copies of checks written by the blackstone co from date to date and a memo to the file from petitioner's counsel dated date pertaining to tax accounts associated with particular pieces of property petitioner did not provide exh to respondent in the time required by the court's standing_pretrial_order the parties stipulated that the information in the exhibit pertaining to tax accounts for the particular pieces of property is based on inadmissible hearsay thus we do not consider exh opinion a deductions for management fee sec_1 contentions of the parties a taxpayer may deduct payments for management services under sec_162 if the payments are for services actually rendered and are reasonable in amount 56_tc_828 this question is decided based on a consideration of all of the facts and circumstances of the case id pincite petitioner bears the burden of proving that it may deduct the management fees it paid rule a 779_f2d_849 2d cir affg in part and remanding in part mandina v commissioner tcmemo_1982_34 petitioner deducted management fees it paid to dacor and kadac totaling dollar_figure dollar_figure and dollar_figure for fiscal years and respectively petitioner contends that it paid the management fees exclusively for personal services and that the fees are reasonable ordinary and necessary under sec_162 respondent contends that the management fees were excessive respondent contends that part of the payments was for something other than services such as disguised dividends a transfer of wealth from mr cummings to members of his family without gift_tax consequences or a means of evading oregon income_tax respondent contends that petitioner may deduct only dollar_figure dollar_figure and dollar_figure for those years respondent determined these amounts based on the amount dacor's and kadac's employees reported on their oregon income_tax returns increased by percent for taxes and benefits whether the amount of management fees that petitioner paid was reasonable the parties agree that we should apply the legal standards which govern whether compensation is reasonable to decide whether the management fees at issue here were reasonable more specifically the parties agree that we should apply the factors in 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 the factors are the importance of the employees who perform services to the success of the business the character and condition of the company the hypothetical investor's viewpoint the consistency of payments for similar services within petitioner’s business and a comparison of amounts paid_by other similar businesses for similar services we also consider petitioner's contention that comparing the management fees to petitioner's gross_receipts shows that the management fees were reasonable no single factor determines whether the fees at issue were reasonable 399_f2d_603 9th cir affg tcmemo_1967_7 178_f2d_115 6th cir revg and remanding a memorandum opinion of this court whether the amount of management fees was reasonable is a question of fact american sav bank v commissioner supra see elliotts inc v commissioner supra petitioner bears the burden of proving that the amount of management fees was reasonable rule a we evaluate the case by considering the total amount of management fees petitioner seeks to deduct not the smaller amounts that dacor and kadac paid to various members of the cummings family if the employee controls the employer we closely scrutinize the reasonableness of compensation to see if it was paid for something other than the employee's services 819_f2d_1315 5th cir affg tcmemo_1985_267 elliotts inc v commissioner supra pincite 500_f2d_148 8th cir affg tcmemo_1973_130 see also 57_tc_587 an exploitable relationship may exist if the employees are the controlling shareholders or if a family relationship suggests that the compensation plan was not the result of a free bargain elliotts inc v commissioner supra pincite see pacific grains inc v commissioner supra pincite 340_f2d_861 9th cir affg tcmemo_1963_198 petitioner and the cummings did not deal at arm's-length and the cummings controlled dacor kadac and petitioner thus we will closely scrutinize the reasonableness of the management fees petitioner paid application of the factors a importance of dacor and kadac employees to petitioner the positions that dacor and kadac employees held with petitioner their hours and duties and their importance to the success of petitioner are relevant to deciding whether management fees for their services are reasonable elliotts inc v commissioner supra pincite 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 73_tc_1142 mr and mrs cummings and other members of their family built petitioner from a small prepress company to a successful firm mr cummings testified that petitioner is ranked in the top of big_number prepress companies in the nation mr and mrs cummings deen and to a lesser extent other dacor and kadac employees contributed to petitioner's success however there are no billing records for those services or records showing how much time dacor and kadac employees spent providing services to petitioner oregon income_tax returns filed by members of the cummings family suggest that the cummings did not provide services to petitioner in oregon to the extent they claim oregon income_tax law requires nonresident taxpayers who earned_income from personal services rendered in oregon to apportion their oregon income based on the ratio of the number of days worked in oregon for a business over the number of days worked in and out of oregon for that business or rev stat sec_316 or admin r a a a mr cummings and two employees testified that mr cummings spent a little more than day a week in portland however mr cummings did not file oregon income_tax returns in and that suggests that he did not perform services for petitioner in oregon during those years mrs cummings testified that she worked in oregon most of the time during the years in issue she reported in her oregon income_tax returns that she earned dollar_figure in and dollar_figure in dacor or kadac paid her dollar_figure in oregon in and dollar_figure in this suggests that mrs cummings worked full time for dacor or kadac in oregon in but only about half time in petitioner did not adequately explain these apparent inconsistencies mr and mrs cummings testified that they worked only for kadac in however kadac paid mr or mrs cummings only about half of the wage and salary income they received in mr and mrs cummings did not explain this apparent inconsistency this factor favors petitioner somewhat b character and condition of the company a company's size as indicated by its sales net_income or capital value the complexities of the business and general economic conditions is relevant in deciding whether management fees are reasonable elliotts inc v commissioner f 2d pincite see 93_f2d_816 9th cir 42_f2d_419 9th cir affg 14_bta_4 petitioner's performance improved during the years in issue petitioner's gross_sales increased dollar_figure percent in fiscal_year and dollar_figure percent in fiscal_year its total assets increased dollar_figure percent in fiscal_year and percent in fiscal_year its taxable_income increased dollar_figure percent in fiscal_year and dollar_figure percent in fiscal_year this factor favors petitioner c the hypothetical investor's viewpoint it is appropriate to consider whether the amount_paid for management service is reasonable from the perspective of a hypothetical independent investor elliotts inc v commissioner supra pincite to calculate the return on investment we divide taxable_income before net operating losses by the shareholder's equity for each fiscal_year see universal manufacturing co v commissioner tcmemo_1994_367 citing elliotts inc v commissioner supra pincite petitioner reported the following fiscal_year taxable_income shareholder's before nol’s equity dollar_figure big_number big_number dollar_figure big_number big_number return on investment petitioner's rate of return would satisfy a hypothetical investor see elliotts inc v commissioner supra pincite an average return on equity of percent would satisfy an independent investor this factor favors petitioner d comparison of amounts paid_by similar businesses for similar services evidence that similar companies pay comparable amounts for similar work may indicate that compensation is reasonable elliotts inc v commissioner supra pincite see 177_f2d_264 9th cir e wagner son inc v commissioner supra pincite neither party offered any evidence of the compensation that similar corporations pay for services similar to those performed by dacor and kadac because petitioner bears the burden_of_proof rule a this factor favors respondent e consistency of payments for similar services within petitioner evidence that a company pays controlling shareholders the same that it pays other employees for similar work may indicate that compensation is reasonable elliotts inc v commissioner supra pincite 84_f2d_453 9th cir affg in part and revg in part 31_bta_758 petitioner provided no convincing analysis whether management fees it paid to dacor and kadac were reasonable in relation to salaries it paid to its employees petitioner contends that this factor favors petitioner because the amounts dacor and kadac paid to their employees were generally less or equal to the amounts petitioner paid to its department managers during the years in issue we disagree petitioner's argument does not explain why the full amount of the management fee petitioner paid to dacor and kadac is reasonable petitioner does not adequately explain why it is reasonable for management fees to substantially exceed dacor's and kadac's payments to the individuals if petitioner's payments to kadac and kadac's payments to its employees in occurred ratably throughout the year then for the period date to date petitioner's management fees paid to dacor and kadac totaled dollar_figure and dacor and kadac's payments to their employees totaled dollar_figure it is difficult to compare the management fee and employee salary data in our record because some of it is based on fiscal years and some is based on calendar years see footnote sec_1 and and accompanying text at par c-3 however it seems that the management fees were substantially larger than the total amount of salaries dacor and kadac paid to their employees f comparison of management fees to gross_receipts courts have compared gross_receipts to compensation in deciding whether compensation is reasonable elliotts inc v commissioner supra pincite mayson manufacturing co v commissioner f 2d pincite here the management fees were dollar_figure percent dollar_figure percent and dollar_figure percent of gross_sales in fiscal years to respectively mr cummings' compensation wa sec_1 percent percent and percent of gross_sales in fiscal years to petitioner contends that compensation of the key individual in a company is reasonable if it falls between and percent of gross_sales petitioner cites rapco inc v commissioner tcmemo_1995_128 donald palmer co v commissioner tcmemo_1995_65 compensation wa sec_31 percent of gross_sales for palmer we allowed percent acme constr co v commissioner tcmemo_1995_6 compensation was percent of gross_sales for horth boca constr inc v commissioner tcmemo_1995_5 compensation totaled percent and percent of gross_sales for and and comtec sys inc v commissioner tcmemo_1995_4 compensation wa sec_28 percent of gross_sales for vernon beard and percent for reda beard we disagree with petitioner's reliance on those cases we did not calculate or consider compensation as a percent of gross_sales or gross_receipts in any of these cases except for boca constr inc v commissioner supra we calculated those percentages based on facts found in those cases in those cases we considered compensation as a percent of net sales net profit or gross_profit but not compensation as a percent of gross_sales rapco inc v commissioner supra donald palmer co v commissioner supra acme constr co v commissioner supra and comtec sys inc v commissioner supra in donald palmer co v commissioner supra we concluded that a salary equal to percent of gross_profit was reasonable because that percentage was similar to what the taxpayer had paid in prior years here we have no evidence of management fees as a percent of gross_profit that petitioner paid in prior years acme constr co v commissioner supra and comtec sys inc v commissioner supra are unlike this case because some pay during the years in issue in those cases was catchup pay for prior years acme constr co v commissioner supra is unlike this case because the executive there personally guaranteed all of the taxpayer's debt the taxpayers in acme constr co v commissioner supra and comtec sys inc v commissioner supra also provided evidence comparing the compensation at issue with that paid_by similar companies there is no such evidence here in boca constr inc v commissioner supra and rapco inc v commissioner supra the taxpayer applied a longstanding bonus formula or compensation plan there is no similar formula or plan in this case in comtec sys inc v commissioner supra the taxpayer provided evidence which compared the compensation at issue with compensation in a similar company there is no similar evidence here petitioner contends that this case is similar to mortex manufacturing co v commissioner tcmemo_1994_110 in that case we found that it was important that the company had a longstanding compensation plan for its officer-stockholders that was well within industry norms petitioner did not make this showing the taxpayer in mortex provided evidence comparing the compensation at issue to various published surveys petitioner has submitted no such evidence petitioner cites universal manufacturing co v commissioner tcmemo_1994_367 to show that mr cummings' compensation from dacor and kadac was reasonable because it was dollar_figure percent of net sales universal manufacturing co v commissioner supra is similar to boca constr inc v commissioner supra in that it states that compensation as a percentage of gross_sales is one of the factors we may consider we disagree with petitioner's reliance on universal manufacturing co v commissioner supra the issue here is not whether mr cummings' compensation is reasonable it is whether the management fees petitioner paid to dacor and kadac were reasonable further in that case unlike here part of the pay during the year in issue was catchup pay for prior years the taxpayer in that case introduced evidence comparing the compensation at issue with that paid_by other companies petitioner did not do so here the executive in that case guaranteed the taxpayer's dollar_figure million debt there is no similar guarantee in this case the cases petitioner cites do not show that the management fees at issue in this case are reasonable this factor favors petitioner conclusion about management fees we conclude that petitioner is entitled to deduct more management fees than respondent allowed for each year in issue but that part of the management fees that petitioner paid during the years in issue was not reasonable considering the above discussion and the entire record we hold that petitioner may deduct management fees of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively this amount i sec_75 percent of the management fee rounded to the nearest thousand dollars b whether petitioner may deduct its rent payments to mr cummings in excess of the rent he paid to the american red cro sec_1 contentions of the parties mr cummings paid rent of dollar_figure per year dollar_figure for years to the american red cross for the s w corbett st property mr cummings sublet that property to petitioner petitioner paid rent to mr cummings of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively dollar_figure for years respondent contends that petitioner may not deduct more for rent than mr cummings paid to the american red cross petitioner contends that it may deduct all the rent it paid to mr cummings in those years background a taxpayer generally may deduct reasonable rents paid for property used in a trade_or_business sec_162 165_f2d_483 5th cir affg 7_tc_1129 a taxpayer who rents property from a related_person may not deduct more than he or she would have paid if the parties had dealt at arm’s-length 458_f2d_631 9th cir affg tcmemo_1970_74 67_tc_694 a taxpayer may deduct only the fair rental value of premises it rents from related_persons 34_tc_549 we closely scrutinize whether rents exceed fair rental value if the lessor and lessee are related 453_f2d_1144 2d cir affg in part and revg in part 54_tc_912 sparks nugget inc v commissioner supra limericks inc v commissioner supra fair rental value is a question of fact 225_f2d_870 9th cir affg a memorandum opinion of this court mark r switz inc v commissioner tcmemo_1979_162 petitioner bears the burden_of_proof rule a 290_us_111 rental from american red cross by mr cummings a price chosen after arm’s-length bargaining close to the time of the valuation_date is the best evidence of value estate in 225_f2d_870 9th cir affg a memorandum opinion of this court the controlling stockholder leased the premises from a third party the taxpayer corporation then sublet the premises and paid rent to the controlling stockholder that was three to four times as much as the controlling stockholder paid to the third party lessor we held that the taxpayer corporation may not deduct the increased amount of rent because there was no business_purpose for paying increased rent the u s court_of_appeals for the ninth circuit affirmed our decision in mark r switz inc v commissioner tcmemo_1979_ mark switz switz controlled the taxpayer-corporation he leased property from a third party at a reasonable rental rate he sublet the property to the taxpayer-corporation for more than twice that rate we disallowed the deduction for rent to the extent it exceeded the rent switz paid to the third party of spruill v commissioner 88_tc_1197 utter-mckinley mortuaries v commissioner supra mark r switz inc v commissioner supra there is no indication in the record that the lease from the american red cross to mr cummings was not negotiated at arm's-length thus the lease payment dollar_figure is highly probative evidence of rental value of these premises during the years in issue respondent's expert respondent's expert steve pietka pietka concluded that the fair rental values of the s w corbett st property were dollar_figure dollar_figure and dollar_figure for fiscal years and respectively petitioner criticizes pietka's comparables because they are not located near s w corbett street we disagree because there are no similar leased properties in that area petitioner points out that its experts said that the fair rental values of pietka’s comparables in north portland and beaverton are generally lower than those in the s w corbett street area we disagree for reasons stated in par below we believe pietka's comparables are more like the s w corbett st property than comparables considered by petitioner's experts petitioner contends that pietka did not consider the fact that petitioner could gradually move from the old property to s w corbett street petitioner did not state how much value to attribute to this fact we are not convinced that it added more than a minimal amount if any petitioner criticizes pietka's assumption that petitioner paid all of the expenses including real_estate_taxes however petitioner did not prove otherwise mr cummings' testimony that he paid the real_estate_taxes differs from his testimony in a prior unrelated case before the oregon tax_court in the oregon tax_court case mr cummings testified that petitioner paid the real_estate_taxes on the s w corbett st property we make no finding as to who paid those taxes petitioner offered documents showing that mr cummings spent about dollar_figure for repairs in the spring of the documents were not admitted because they were exchanged too late week before trial about months before this case was calendared for trial we sent a copy of the court’s standing_pretrial_order to the parties the standing_pretrial_order stated in part any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session materials not provided in compliance with our pretrial orders are not admitted into evidence rule c see see supra note 565_f2d_954 5th cir affg 65_tc_333 and 67_tc_931 76_tc_1027 affd 696_f2d_1234 9th cir even if petitioner's documents had been admitted we would give them very little weight because they apply to periods much later than the years in issue petitioner contends that pietka did not consider that mr cummings made repairs petitioner points out that mr cummings paid about dollar_figure to repair the roof and dry rot in we make no findings about who paid for repairs during the years in issue we would give little weight to evidence of who paid for repairs in because it occurred so long after the years in issue petitioner contends that pietka considered an incorrect amount of square footage for the s w corbett st property the parties agree that the s w corbett st property included a big_number square-foot production facility they disagree about the size of the other areas petitioner contends that the shop has big_number rather than big_number square feet and that the annex or residence has big_number rather than big_number square feet these differences are de_minimis petitioner contends that pietka did not consider all of the property that was subject_to the lease petitioner argues that it leased property other than the s w corbett st property including a square foot storage_facility and big_number square feet from the old property petitioner bases this on mr cummings' testimony that by petitioner rented about big_number square feet in the old building and an additional square feet from another building that mr cummings doing business as blackstone owns petitioner has not convinced us that its position about the rental area is correct petitioner's position is inconsistent with its expert's report petitioner's experts did not include a rental value for the square-foot storage space or the big_number square feet in the old building we believe pietka considered all of the property that was subject_to the lease petitioner's experts petitioner relied on the expert testimony of john vissotzky vissotzky petitioner also called steve zenker george marandas and bruce korter as expert witnesses essentially to corroborate vissotzky we believe vissotzky overestimated the fair rental value he based his opinion on nine leases that he said were comparable most of the properties that he evaluated were buildings with several tenants which had offices up to big_number square feet those spaces are considerably smaller than the s w corbett st property vissotzky’s comparable properties were used as offices for professionals such as lawyers doctors and securities brokers only part of the property leased by petitioner is used for offices much of it is used for production and storage it also includes a residence vissotzky only evaluated leases under which the landlord pays for insurance maintenance real_estate_taxes and other similar costs petitioner admits that it paid insurance maintenance and utilities thus vissotzky's comparables are not like petitioner's facilities vissotzky’s fair rental value estimate includes the value added to the property by the dollar_figure million petitioner spent to improve it we agree with pietka's view that it is unreasonable to expect a tenant to pay for the rental value of improvements that the tenant made petitioner's claim that it had business reasons for paying more rent to mr cummings than he paid to the red cross petitioner contends that it had substantial business reasons for paying more rent to mr cummings than mr cummings paid to the american red cross unlike the taxpayers in 225_f2d_870 9th cir and mark r switz inc v commissioner tcmemo_1979_162 petitioner contends that it had a business_purpose in having a month-to-month rental instead of a 12-year lease mr cummings testified that a 12-year obligation on petitioner’s balance_sheet would give petitioner a poor debt to equity ratio and hurt petitioner's banking relationships we are not convinced that petitioner's banking relationships would have been hurt if petitioner had signed a 12-year lease for each of the years in issue petitioner had retained earnings_of from dollar_figure million to dollar_figure million petitioner contends that it paid more rent to mr cummings than mr cummings paid to the red cross because petitioner had a month-to-month lease instead of a 12-year lease mr cummings also testified that binding petitioner to one location for years would hurt its ability to grow and move we believe that petitioner overstates the value of having a month-to-month lease especially considering that petitioner had spent dollar_figure million to adapt the property to its own needs petitioner contends that a business reason for renting from mr cummings is that it could pay rent late if necessary however petitioner had no right to pay rent late petitioner in fact paid rent on time petitioner's claim that mr cummings might give it a break is entirely speculative the points cited by petitioner are far outweighed by the fact that it paid rent of dollar_figure for the years in issue instead of the dollar_figure mr cummings paid to the american red cross petitioner contends that w h braum family_partnership v commissioner tcmemo_1993_434 is strikingly similar to the instant case we disagree that case did not involve a lease between a controlling shareholder and a third party followed by a sublease by the controlling shareholder to the taxpayer corporation for substantially more rent in w h braum family_partnership v commissioner supra the braum family owned the properties that they leased to the taxpayer corporation we found that the rent was not excessive conclusion petitioner has not shown that mr cummings did not pay fair rental value to the american red cross and has shown little or no business_purpose to increase the rent the facts of this case are similar to those in utter-mckinley mortuaries v commissioner supra and mark r switz inc v commissioner supra and the reasoning of those cases applies here to account for the points described above in pars b-4 b-5 and b-6 we accept pietka's conclusion of the fair rental value we conclude that the petitioner may deduct rental payments of dollar_figure dollar_figure and dollar_figure for fiscal years and respectively to reflect concessions and the foregoing decision will be entered under rule
